DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweil (US 2006/0200036)  in view of Valys (US 2019/0076031).
Regarding claim 1, Kurzweil discloses a processor implemented method for classification of atrial fibrillation (AF), the method comprising the steps of:
	acquiring, by one or more hardware processors 21, 41, a single lead electrocardiogram (ECG) (step 61) recorded for a first pre-defined time period being less than a minute (abstract, the time window of 3 beats is less than a minute);
	obtaining, by the one or more hardware processors, a first time series being an R-R interval time series based on R peaks in the acquired ECG (paragraphs 37-39);
	identifying, by the one or more hardware processors, a region having a second pre-defined time period before each of the R peaks to form a second time series, wherein the second time series is a region corresponding to P wave time series and the second pre-defined time period is in the range of 120-200 milliseconds (p. 34);
	inputting, by the one or more hardware processors, the first time series and the second time series (steps 82, 85) independently to an associated network (block 85) (p. 65); 
merging, by the one or more hardware processors, output states of the network associated with the first time series and the second time series along with a pre-defined set of handcrafted statistical features (threshold and hysteresis) computed from the acquired ECG to create a composite feature set for classification of the AF (output of the block 86, figure 7): and 
classifying the AF in the acquired ECG based on the composite feature set using a classifier (steps 88, 98a, 98b). 
	Kurzweil does not disclose the network being a Long short-term memory (LSTM) network. Valys teaches the use of a Long short-term memory (LSTM) network 702 (p. 42, 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the network being a Long short-term memory (LSTM) network to the processor of Kurzweil as taught by Valys for the purpose of effectively identifying abnormal heart rhythm. 
Regarding claims 2, 3, and 5, Kurzweil (as modified by Valys) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the first pre-defined time period being 33 seconds (claim 2); the second pre-defined time period being 200 milliseconds (claim 3); the pre-defined set of handcrafted statistical features being 20 (claim 5). However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing the value of time period or set of handcrafted statistical features in the claims involves only the result of “routine optimization”.  It would have been a “routine optimization” for a person having ordinary skill in the art to elect the first pre-defined time period being 33 seconds; the second pre-defined time period being 200 milliseconds; the pre-defined set of handcrafted statistical features being 20 to the processor of Kurzweil as taught by Valys for the purpose of classifying the AF. 

Regarding claim 4, Kurzweil discloses wherein the region having the second pre-defined time period represents a window before a QRS complex in the acquired ECG where the P wave is located and the second time series comprises a plurality of windows on time axis (p. 32).

Regarding claim 11, Kurzweil discloses a computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device 21, 41, (paragraph 23, claim 25), causes the computing device to: 	
acquire a single lead electrocardiogram (ECG) (step 61) recorded for a first pre-defined time period being less than a minute (abstract, the time window of 3 beats is less than a minute); 
obtain a first time series being an R-R interval time series based on R peaks in the acquired ECG (p. 37-39); 
	identify a region having a second pre-defined time period before each of the R peaks to form a second time series, wherein the second time series is a region corresponding to P wave time series and the second pre-defined time period is in the range of 120-200 milliseconds (p. 34); 
input the first time series and the second time series (steps 82, 85) independently to an associated network (block 85) (p. 65);
merge output states of the network associated with the first time series and the second time series along with a pre-defined set of handcrafted statistical features (threshold and hysteresis) computed from the acquired ECG to create a composite feature set for classification of the AF (output of the block 86, figure 7); and 
classify the AF in the acquired ECG based on the composite feature set using a Classifier (steps 88, 98a, 98b). 
Kurzweil does not disclose the network being a Long short-term memory (LSTM) network. Valys teaches the use of a Long short-term memory (LSTM) network 702 (p. 42, 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the network being a Long short-term memory (LSTM) network to the computing device of Kurzweil as taught by Valys for the purpose of effectively identifying abnormal heart rhythm.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art cited herein fails to disclose a system for classification of atrial fibrillation comprising a pair of the LSTM networks, wherein a Bidirectional LSTM (BiLSTM) network and an LSTM network constitute the pair, and wherein the BiLSTM is configured to receive the first time series and perform a temporal analyses of the R-R intervals to capture irregular R-R intervals and the LSTM network is configured to receive the second time series and perform a temporal analyses of atrial activities, wherein the atrial activities include absence of P waves or presence of f-waves before a QRS complex in the acquired ECG. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sarkar, Cao, Bock, and Wu disclose atrial fibrillation detection systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 10, 2022